99 F.3d 1149
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Ruth COOPER, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-3137.
United States Court of Appeals, Tenth Circuit.
Oct. 9, 1996.

Before SEYMOUR, Chief Judge, KELLY, and LUCERO, Circuit Judges.**


1
Ruth Cooper, appearing pro se, appeals from the dismissal of her complaint due to lack of subject matter jurisdiction and absolute judicial immunity, and also from the filing restrictions placed upon her by the district court.  We have reviewed the record and the district court's order, together with the parties' submissions, and find no reversible error.  The restrictions imposed on Ms. Cooper were within the court's power, and in accordance with our precedent.


2
AFFIRMED. All pending motions are DENIED.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument